NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            16-JUN-2021
                                            08:57 AM
                                            Dkt. 34 OAWST
                        NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I

          MICHAEL C. GREENSPON, Plaintiff-Appellant, v.
             PROMMIS HOLDINGS, LLC; EC CLOSING CORP.,
        formerly known as CAL-WESTERN RECONVEYANCE CORP.;
           OLD ALABAMA CLOSING CORP., formerly known as
     PROMMIS SOLUTIONS HOLDING CORP., Defendants-Appellees,
                       DOES 1-50, Defendants
                     (CIVIL NO. 2CC141000018)


  AIG SPECIALTY INSURANCE CO., Non-Party/Plaintiff-Appellee, v.
            MICHAEL C. GREENSPON, Defendant-Appellant

    MICHAEL C. GREENSPON, Counterclaim Third-Party Plaintiff-
     Appellant, v. AIG SPECIALTY INSURANCE CO., Counterclaim
      Defendant-Appellee, PROMMIS SOLUTIONS HOLDING CORP.,
             now known as OLD ALABAMA CLOSING CORP.;
             MCCORRISTON MILLER MUKAI MACKINNON LLP;
   AMERICAN INTERNATIONAL GROUP, INC., Third-Party Defendants-
          Appellees, DOES 10-30, Third-Party Defendants
                     (S.P. NO. 19-1-0015(2))


       APPEAL FROM THE CIRCUIT COURT OF THE SECOND CIRCUIT


          ORDER APPROVING STIPULATION TO DISMISS APPEAL
     (By:  Ginoza, Chief Judge, Fujise and Wadsworth, JJ.)
          Upon consideration of the Stipulation and Order for
Dismissal of Appeal, filed June 9, 2021, by Non-Party/Plaintiff/
Counterclaim Defendant-Appellee AIG Specialty Insurance Co., the
papers in support, and the record, it appears that (1) the appeal
has been docketed; (2) the parties stipulate to dismiss the
appeal with prejudice and bear their own attorneys' fees and
costs; (3) the stipulation is signed by counsel for all parties
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

appearing in the appeal and all parties appearing
self-represented; and (4) dismissal is authorized by Hawai#i
Rules of Appellate Procedure Rule 42(b).
          Therefore, IT IS HEREBY ORDERED that the stipulation is
approved and the appeal is dismissed with prejudice. The parties
shall bear their own attorneys' fees and costs on appeal.
          DATED: Honolulu, Hawai#i, June 16, 2021.

                                      /s/ Lisa M. Ginoza
                                      Chief Judge

                                      /s/ Alexa D.M. Fujise
                                      Associate Judge

                                      /s/ Clyde J. Wadsworth
                                      Associate Judge




                                  2